Citation Nr: 0429037	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-10 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an increased disability rating for status 
post medial meniscectomy with osteoarthritic changes of the 
right knee, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased disability rating for chronic 
lumbar strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
May 1969.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a personal hearing which was chaired 
by the undersigned Acting Veterans Law Judge at the RO in 
December 2002.  A transcript of the hearing has been 
associated with the veteran's VA claims folder. 

The issues of entitlement to increased ratings for right knee 
disability and chronic lumbar strain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Issue not on appeal

In a July 2001 rating decision, the RO denied entitlement to 
service connection for major depressive disorder.  In an 
August 2001 statement, the veteran expressed disagreement 
with the decision and stated that the mental condition should 
be post traumatic stress disorder (PTSD), not major 
depressive disorder.  See VA Form 21-4138, dated August 21, 
2001.  A handwritten notation reflects that the RO construed 
the veteran's statement as a new claim for service connection 
for PTSD.  

In May 2002, the veteran was provided a statement of the case 
(SOC) on the issue of service connection for major depressive 
disorder.  The SOC did not address the issue of PTSD and did 
not include a citation of the distinct laws and regulations 
for service connection for PTSD.  See 38 C.F.R. § 3.304(f) 
(2003).  The veteran perfected his appeal on the issue of 
service connection for major depressive disorder by 
submission of a substantive appeal in July 2002.  In that 
document, the veteran did not mention PTSD, but contended 
that his major depressive disorder was secondary to his 
service-connected low back disability.  See VA Form 9, dated 
July 9, 2002.  

In an August 2003 decision, the Board phrased the issue on 
appeal as entitlement to service connection for a psychiatric 
disability, to include major depressive disorder and PTSD.  
However, a review of the claims file reveals that the issue 
of entitlement to service connection for PTSD had not been 
adjudicated by the RO at that time.  The claim for service 
connection for PTSD involves a separate and distinct claim 
that was not inextricably intertwined with the claim for 
service connection for major depressive disorder denied in 
July 2001.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996), rev'g 5 Vet. App. 549 (1993).  Therefore, the Board 
does not have jurisdiction over the issue of entitlement to 
service connection for PTSD.  The Board apologizes for any 
confusion this may have caused the veteran, but notes that he 
has been awarded service connection for psychiatric 
symptomatology related to his period of service.  In its 
August 2003 decision, the Board granted service connection 
for major depressive disorder.  The Board decision was 
implemented by a November 2003 rating decision which assigned 
a 50 percent rating for major depressive disorder.  

The issue of service connection for PTSD was denied by the RO 
in a rating action in August 2004.  If the veteran still 
wishes to pursue this claim, he should file a notice of 
disagreement within the applicable time period.  See 
38 C.F.R. § 20.302 (2003).  



Additional matters

The veteran's appeal originally also encompassed the issues 
of entitlement to service connection for tinnitus and 
entitlement to compensation under 38 U.S.C. § 1151 for 
additional left Dupuytren's contractures disability, alleged 
as due to VA's failure to diagnose and treat a left arm 
infection during a June 16, 2000 emergency room visit.  These 
issues were the subjects of a separate, final Board decision 
in August 2003 and accordingly will not be further discussed 
in this decision.  See 38 C.F.R. § 20.1100 (2003).  

In its August 2003 decision, the Board requested that the RO 
schedule the veteran for a travel board hearing on the issue 
of entitlement to an increased rating for status post medial 
meniscectomy with osteoarthritic changes of the right knee.  
In September 2004, the veteran stated that he did not want a 
hearing before the Board.  See VA Form 21-4138, dated 
September 22, 2004.  

In the August 2004 rating decision, the RO also denied 
service connection for cervical spondylosis and degenerative 
disc disease.  To date, the veteran has not filed a notice of 
disagreement with this decision.  Therefore, this issue is 
not currently in appellate status, and accordingly it will be 
discussed no further by the Board.


FINDING OF FACT

Bilateral hearing loss was first demonstrated in 2001, 
approximately 32 years after the veteran's discharge from 
service; there is no competent medical evidence of record 
linking the veteran's current bilateral hearing loss to his 
active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or due to active 
service, and may not be so presumed.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for bilateral hearing 
loss.  

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  As was noted in the Introduction, 
the veteran's increased rating claims are being remanded for 
additional development.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran was provided a SOC and a supplemental 
statement of the case (SSOC) regarding the issue on appeal in 
May 2002 and August 2004, respectively.  Upon review, the 
Board notes that while neither document included citation to 
the pertinent laws and regulations regarding service 
connection (i.e., 38 C.F.R. §§ 3.303, 3.309), the analysis 
section of the May 2002 SOC provided the veteran with notice 
of the requirements of law pertaining to his appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in May 
2004.  This letter informed the veteran of the provisions of 
the VCAA and the specific evidence required to substantiate 
his claim for service connection.  The RO also informed him 
of the information and evidence that he was required to 
submit, and the evidence that the RO would obtain on his 
behalf.  The RO instructed him to identify any evidence that 
was relevant to his claim, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  There is no indication that the veteran did not 
receive that letter.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim. 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in April 2002).  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The 
Board notes, however, that the claim was readjudicated and a 
SSOC was provided to the veteran in August 2004 following 
VCAA notice compliance action.  The veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VA notice.  In August 
2004, following receipt of the SSOC earlier that month, the 
veteran requested that the RO forward his claims folder to 
the Board without waiting for the 60-day period to expire.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider the claim on the merits.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).

The May 2004 VCAA letter which was sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  See the May 4, 2004 letter, page 2.  
The Board notes that the fact that the veteran's claim was 
then re-adjudicated in the August 2004 SSOC, prior to the 
expiration of the one-year period does not render the RO's 
notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA and 
private medical records and reports of VA examinations, which 
will be described below.  The RO completed the development 
requested in the Board's August 2003 remand.  The veteran and 
his representative have not identified any outstanding 
evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  The 
veteran testified in support of his claim in December 2002.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

For certain chronic disorders, to include organic diseases of 
the nervous system, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).



Factual background

The veteran's DD-214 shows that he served in the United 
States Marine Corps from November 1966 to May 1969.  His 
military occupational specialty (MOS) was tractor vehicle 
repairman.  

Service medical records show that the veteran's hearing was 
normal on entrance examination in October 1966.  His exit 
examination in May 1969 also showed normal hearing under the 
current VA standard at 38 C.F.R. § 3.385. 

On VA audiological evaluation in June 2001, the veteran 
reported a history of hearing loss since 1967 that had been 
gradual in progression.  He reported exposure to excessive 
noise levels in the military, including engines, heavy 
artillery and small firearms.  

Audiometric testing revealed the following pure tone 
threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
65
70
LEFT
20
15
55
65
65

Speech recognition was 90 percent in the right ear and 86 
percent in the left ear.  The diagnosis was mild to moderate 
severe sensorineural hearing loss.  

In December 2002, the veteran testified that his hearing loss 
was the result of noise exposure while working as a mechanic 
in service.  He stated that he did not use any ear 
protection.  

The veteran was afforded a VA audiology examination in June 
2004.  The claims file was reviewed.  The veteran stated that 
his hearing loss began in 1969.  He stated that while in 
service he was exposed to noise from engines and gunfire, and 
that he did not wear hearing protection.  He reported 
civilian occupational noise exposure working on oil supply 
boats for 27 years, during which time, hearing protection was 
sometimes worn.  No hobby noise exposure was reported.  

Audiometric testing revealed the following pure tone 
threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
55
65
65
LEFT
25
20
55
65
65

Speech recognition was 84 percent in the right ear and 80 
percent in the left ear.  The diagnosis was moderately severe 
sensorineural hearing loss.  The VA examiner concluded that 
the veteran's bilateral sensorineural hearing loss was 
consistent with his reported history of civilian occupational 
noise exposure and not due to military noise exposure because 
military exit examination showed normal hearing bilaterally.  
The examiner stated that "hearing loss from noise exposure 
ceases at the time the noise exposure ceases, it does not lie 
dormant and appear years later, nor does it make ears more 
sensitive to future noise exposure."  

Analysis

In substance, the veteran contends that he has left ear 
hearing loss due to his exposure to loud noises during 
service.    

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability [to 
include within the presumptive period]; and (3) medical 
nexus.  See Hickson, supra.

With respect to Hickson element (1), there is evidence of 
bilateral hearing loss shown currently.  Audiological testing 
completed in June 2001 and June 2004 showed mild to 
moderately severe hearing loss in both ears.  Hickson element 
(1) has therefore been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, as noted above the veteran's service medical records 
show that his hearing was normal upon exit from service but 
he reported military occupational noise exposure.  

As indicated above, the medical records do not demonstrate 
that high frequency bilateral hearing loss was present for 
many years after service.  Accordingly, the statutory 
presumption pertaining to sensorineural hearing loss (if such 
a presumption indeed exists) is not for application in this 
case.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  
(But see Cromley v. Brown, 7 Vet. App. 376, 378 (1995), 
citing Godfrey v. Derwinski, 2 Vet App. 352, 354 (1992) 
[hearing loss is not a presumptive disease].)

With respect to Hickson element (3), medical nexus, there is 
no competent medical evidence which serves to link the 
veteran's bilateral hearing loss with his earlier military 
service, and the veteran's claim fails on that basis.  In its 
August 2003 remand, the Board undertook on its own initiative 
to have the veteran examined so that a medical nexus opinion 
could be furnished.  See 38 C.F.R. § 3.159; see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  The June 2004 VA 
examiner specifically opined that the veteran's hearing loss 
was not related to his military service.  

The Board has no reason to doubt that the veteran was exposed 
to noise during his military service.  There is no competent 
medical evidence, however, which supports the veteran's 
contention that such noise exposure led to hearing problems.  
The undisputed medical record shows that the first documented 
evidence of hearing complaints is recorded many years after 
the veteran's separation from service.  There has been no 
competent medical evidence submitted by or on behalf of the 
veteran which serves to explain how hearing loss could 
suddenly appear overnight several decades after the alleged 
acoustic trauma.  

The only evidence which serves to connect the veteran's 
hearing problems with his service are statements of the 
veteran himself.  It is now well settled that as a layperson 
without medical training, the veteran is not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2002); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, for reasons expressed immediately above, Hickson 
elements (2) and (3) have not been met.  

In sum, although Hickson element (1) and arguably (2) are 
met, element (3) is not met.  The VA examiner gave a well 
reasoned rationale for not associating the current hearing 
loss to the noise exposure the veteran reported having had 
during service.  The Board accordingly concludes that a 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  The appeal is 
accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

Reasons for remand

2.  Entitlement to an increased disability rating for status 
post medial meniscectomy with osteoarthritic changes of the 
right knee, currently evaluated as 20 percent disabling.  

In a May 1973 rating decision, service connection was granted 
for medical meniscectomy, right knee, asymptomatic and a 
noncompensable evaluation was assigned under Diagnostic Code 
5259 (symptomatic removal of the semilunar cartilage).  In 
October 1974, the rating was increased to 10 percent.  

The veteran sought an increased rating for the service-
connected right knee disability in January 2000.  

In a July 2000 rating decision, the RO recharacterized the 
service-connected disability as status post medial 
meniscectomy with osteoarthritic changes of the right knee 
and increased the disability evaluation to 20 percent under 
Diagnostic Code 5003 (degenerative arthritis).  The veteran 
disagreed with the rating assigned and a SOC was issued in 
June 2001.  He perfected an appeal later that month.  A SSOC 
on the issue of an increased rating for right knee disability 
was issued in August 2004.

Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint, with a minimum 10 percent 
rating assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a 20 percent evaluation is warranted for limited to 30 
degrees. A 30 percent evaluation is warranted for flexion 
limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a 20 percent evaluation is warranted for extension 
limited to 15 degrees. A 30 percent evaluation is warranted 
for extension limited to 20 degrees; a 40 percent evaluation 
is warranted for extension limited to 30 degrees; and a 50 
percent evaluation is warranted for extension limited to 45 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion. See 38 C.F.R. § 4.71, Plate II.

Upon review, the Board notes that neither the June 2001 SOC 
nor the August 2004 SSOC included a citation to the 
applicable rating criteria.  Given that the veteran was not 
afforded a summary of the applicable regulations with 
appropriate citations, and a discussion of how such criteria 
affect the determination, as required by 38 C.F.R. § 19.29 
(2003), a remand is required.

3.  Entitlement to an increased disability rating for chronic 
lumbar strain, currently evaluated as 20 percent disabling.  

In a July 2001 rating decision, the RO granted service 
connection for lumbar spine disorder and assigned a 10 
percent rating under Diagnostic Code 5295 (lumbosacral 
strain).  The veteran perfected an appeal of this decision.  

In May 2002, the disability evaluation for the service-
connected lumbar spine disability was increased to 20 percent 
under Diagnostic Code 5290 (limitation of motion of the 
cervical spine).  

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  In August 2004, the RO changed 
the Diagnostic Code to 5237 in conjunction with the new 
rating criteria.  However, the August 2004 SSOC included the 
rating criteria for intervertebral disc syndrome and not the 
general rating formula for diseases and injuries of the spine 
(i.e., Diagnostic Code 5237).  The Board notes that the 
veteran's representative expressed unfamiliarity with code 
"5237".  See Written Brief Presentation, dated October 7, 
2004, pg. 3.  Given that the veteran was not afforded a 
summary of the applicable regulations with appropriate 
citations, and a discussion of how such criteria affect the 
determination, as required by 38 C.F.R. § 19.29 (2003), a 
remand is required.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

VBA must readjudicate the issues of 
increased ratings for status post medial 
meniscectomy with osteoarthritic changes 
of the right knee and chronic lumbar 
strain, to include consideration of all 
the evidence of record.  Regarding the 
issue of an increased rating for right 
knee disability, consideration should 
include Diagnostic Codes 5260 and 5261.  
Regarding the issue of an increased 
rating for lumbar spine disability, 
consideration should include the general 
rating formula for the spine that became 
effective September 26, 2003.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a SSOC, which reflects 
consideration of all additional evidence, and the opportunity 
to respond.  The SSOC should include citation to all 
applicable laws and regulations, including Diagnostic Codes 
5260 and 5261 as well as the general rating formula for the 
spine that became effective September 26, 2003.  Thereafter, 
the case should be returned to the Board for further 
appellate review.  The purpose of this REMAND is to obtain 
additional evidence and ensure that the veteran is afforded 
all due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  No action is required by the veteran 
until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



